         Case 1:18-cv-00790-KMW Document 39 Filed 06/04/20 Page 1 of 2




June 4, 2020

Via ECF & US Mail

The Honorable Kimba Wood
United States District Judge
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street, Courtroom 26A
New York, New York 10007

Re: Sinclair v. Ziff Davis, LLC and Mashable, Inc. (Civ. Action No. 1:18-cv-00790)

Dear Judge Wood:

       I represent Plaintiff Stephanie Sinclair in the above-referenced case. Today, June 4,
2020, Ars Technica, a tech industry news publication, published an article directly quoting
Facebook, parent company of Instagram and the company that drafted the online agreements in
dispute in this case. Facebook made the following public admission:

       "While our [Instagram’s] terms allow us to grant a sub-license, we do not grant one for
       our embeds API," a Facebook company spokesperson told Ars in a Thursday email. "Our
       platform policies require third parties to have the necessary rights from applicable rights
       holders. This includes ensuring they have a license to share this content, if a license is
       required by law."

       The full article is attached as Exhibit “A.” Thank you for Your Honor’s time and
consideration.

                                     Sincerely,
                                     /s/ James Bartolomei
                                     James Bartolomei, Esq.

cc: James Rosenfeld (via ECF), Attorney for Defendants
Amanda Levine (via ECF), Attorney for Defendants
George Wukoson (via ECF), Attorney for Defendants
Bryan Hoben (via ECF), Attorney for Plaintiff
Case 1:18-cv-00790-KMW Document 39 Filed 06/04/20 Page 2 of 2




                  EXHIBIT “A”
